EXAMINER'S COMMENTS AND AMENDMENT

The amendments to specification and replacement drawing sheets filed 28 January 2021 have been entered and are approved.      
The addition of FIG. 1b illustrating the stator sets of cores being offset from one another is not deemed to be new matter because the subject matter depicted in this new drawing figure was described in para. 0011 of the specification and originally filed claims 1, 4 and 7.   Applicant’s remarks on pages 8 and 9 of the response filed 28 January 2021 are noted. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Ark on 7 April 2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 9, “axial flux motor” has been replaced with --axial flux electric motor--.
In claim 1, line 10, “axial flux motor” has been replaced with --axial flux electric motor--.
In claim 2, line 2, “electric motor” has been replaced with --axial flux electric motor--.
In claim 4, line 2, “electric motor” has been replaced with --axial flux electric motor--.
In claim 4, lines 3-4, “cores of the stator” has been replaced with --the cores of the at least one of the first and second stator--.
In claim 8, lines 2-3, “the rotating combination rotor and the cores of the stator” has been replaced with --the combination rotor and the cores of at least one of the first and second stator--.
In claim 9, line 3, “electric motor” has been replaced with --axial flux electric motor--.
In claim 13, line 5, “the axial flux motor” has been replaced with --an axial flux electric motor--.
In claim 13, line 6, “the axial flux motor” has been replaced with --the axial flux electric motor--.
In claim 13, line 10, “direction respect to one another” has been replaced with  -- direction with respect to one another--.
In claim 13, line 17, “the side wall” has been replaced with -- the at least one side wall --.
In claim 13, line 18, “an electric motor” has been replaced with --the axial flux electric motor--.
In claim 13, line 19, “the side wall” has been replaced with -- the at least one side wall --.
In claim 13, line 20, “side wall” has been replaced with -- the at least one side wall --.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746